Tenney, J.
It appears by the officer’s return on the execution in favor of the plaintiffs against the principal defendant in this suit, that within thirty days "after the disclosure of the debtor, the property on which the creditors *128had a lien, by the justices’ certificate, was demanded and there was a refusal to deliver the same. By this refusal, the debtor lost the benefit of the certificate of the justices of the peace and quorum, who administered to him the poor debtor’s oath; and the bond is to be treated as broken. R. S., c. 148, § 34; Hatch v. Lawrence, 29 Maine, 480.
When the debtor refuses to deliver property upon which the lien attaches, on a legal demand, he cannot invoke his disclosure, as conclusive evidence, touching the property which he owned, and which was not exempt from attachment. He cannot withhold the property, which should have been delivered, when properly demanded, thereby depriving the creditor wrongfully of his lien, and confine him to the facts stated in his own disclosure, or to the judgment of the justices upon those facts, in the question of damages upon a suit, for the breach of the bond. • “ The amount assessed shall be the real and actual damage and no more.” Statutes of 1848, c. 85, § 2; Torrey v. Berry, 36 Maine, 589. The creditor may prove that the debtor was the owner of other property, beside that which is referred to in the justices’ certificate, as subject to a lien, that was liable to be attached by a creditor, if it could be reached; or that goods were fraudulently disposed of to prevent an attachment, all which could be considered in making up the damages.
The disclosure is properly relied upon as evidence on the question of damages in this case. The account given of property, by the debtor therein, which he admits that he once owned, is very indefinite and unsatisfactory. Parts of it, which he represents as having been transferred to others, is not shown to have been sold in a manner, which makes the transfer a legal sale against his creditors.
The amount of the judgment, when obtained, was not far from the sum of seventy-five dollars. The damages in the present action can in no event exceed the sums named in the execution, issued upon that judgment, including interest thereon. For this amount, the judgment against the defendants should be entered.

Defendants defaulted.